   8:20-cv-00079-JFB-MDN Doc # 33 Filed: 04/09/21 Page 1 of 2 - Page ID # 92




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MOLLY BLAZEK, Conservator of Sam J.
Teeters; and SAM J. TEETERS,
                                                                           8:20CV79
                         Plaintiffs,

        vs.                                                       THIRD AMENDED
                                                              CASE PROGRESSION ORDER
SHARED SERVICES SYSTEMS, INC., and
NEBRASKA METHODIST HEALTH
SYSTEM, INC.,

                         Defendants.

       This matter comes before the Court on the plaintiffs’ Unopposed Motion to Amend the
Case Progression Order (Filing No. 32). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Unopposed Motion to Amend the Case Progression Order
(Filing No. 32) is granted, and the second amended case progression order is amended as follows:

              1)   The deadline to file motions to compel written discovery under Rules 33, 34, 36
                   and 45 is extended to April 23, 2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              2)   A planning conference to discuss dispositive motions, the pretrial conference and
                   trial dates, and settlement status will be held with the undersigned magistrate
                   judge remains scheduled on May 4, 2021, at 10:00 a.m. by telephone. Counsel
                   shall use the conferencing instructions assigned to this case to participate in the
                   conference.

              3)   The deposition deadline, including but not limited to depositions for oral
                   testimony only under Rule 45, is extended to May 14, 2021.

              4)   The deadline for filing motions to exclude testimony on Daubert and related
                   grounds remains June 4, 2021.

              5)   The deadline for filing motions to dismiss and motions for summary judgment
                   remains June 4, 2021.

              6)   The parties shall comply with all other stipulations and agreements recited in their
                   Rule 26(f) planning report that are not inconsistent with this order.
8:20-cv-00079-JFB-MDN Doc # 33 Filed: 04/09/21 Page 2 of 2 - Page ID # 93




      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 9th day of April, 2021.

                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
